Case 5:21-cv-05035-LLP Document 10 Filed 08/02/21 Page 1 of 9 PageID #: 175




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                     WESTERN DIVISION



 DAVID SCHIED,ONE OF THE SOVEREIGN                                5:21-CV-05035-LLP
 AMERICAN PEOPLE; A TOTALLY AND
PERMANENTLY DISABLED RECENT
 QUAD-AMPUTEE;CRIME VICTIM;
 COMMON LAW AND CIVIL RIGHTS SUI                         ORDER GRANTING PLAINTIFF'S
 JURIS GRIEVANT/CLAIMANT                              MOTION FOR LEAVE TO PROCEED IN
 BENEFICIARY;                                          FORMA PAUPERIS AND SCREENING
                                                              ORDER FOR DISMISSAL
                               Plaintiff,

                vs.



 U-HAUL INTERNATIONAL,INC., DOES #1-
 20,

                               Defendants.



       Plaintiff, David Schied, filed a pro se lawsuit. Doc. 1. Schied moves for leave to proceed

in forma pauperis. Doc. 2. He also filed "beneficiary's" motions:(1)to proceed in forma

pauperis;(2)for the filing fees in CM-ECF to be waived; and (3)for service by the United States

Marshal Service. Docs. 3-5. This is Schied's second lawsuit filed in the District of South Dakota.

His first Complaint was dismissed as fiivolous under 28 U.S.C. § 1915(e)(2)(B). See Schied v.

United States et. al, 5-21-CV-05030-LLP, Doc. 14 at 37-38(D.S.D. July 29,2021).

1.   Motion for Leave to Proceed In Forma Pauperis

       Schied moves for leave to proceed in forma pauperis. Doc. 2. Suits brought in forma

pauperis require the plaintiffto demonstrate financial eligibility to proceed without prepayment

offees. Martin-Trigona v. Stewart, 691 F.2d 856, 857(8th Cir. 1982); see Lundahl v. JP Morgan

Chase Bank,2018 WL 3682503, at *1 (D.S.D. Aug.2,2018). A person maybe granted

permission to proceed in forma pauperis if he or she "submits an affidavit that includes a
Case 5:21-cv-05035-LLP Document 10 Filed 08/02/21 Page 2 of 9 PageID #: 176




statement of all assets such [person] possesses [and]that the person is unable to pay such fees or

give security therefor." 28 U.S.C. § 1915(a)(1). The litigant is not required to demonstrate

absolute destitution, and the determination of whether a litigant is sufficiently impoverished to

qualify to so proceed is committed to the court's discretion. Lee v. McDonald's Corp., 231 F.3d

456,459 (8th Cir. 2000); Cross v. Gen. Motors Corp., 721 F.2d 1152, 1157 (8th Cir. 1983);

Babino v. Janssen & Son, 2017 WL 6813137, at *1 (D.S.D. Oct. 12,2017). In light ofthe

information Schied provided in his financial affidavit, Doc. 2, this Court finds that he may

proceed in forma pauperis. Because Schied has been granted leave to proceed in forma pauperis,

his complaint will be screened under 28 U.S.C.§ 1915(e).

IL 28 U.S.C.§ 1915(e)Screening

       A. Factual Background

       Schied is an "alleged victim ofan attempted murder... and criminal coverup by agents

ofthe United States, the State of Michigan, and DTE Energy ... and [he is] a permanently

disabled quad-amputee." Doc. 1 at 1. He asserts that in 2021 he was evicted from his home and

contracted with Defendant, U-Haul,"by reserving a twenty-six foot[] truck and refrigerator

dolly for a one-way transport" from Michigan to South Dakota. Id. at 6. Schied claims that

U-Haul agreed to the terms ofthe contract over the phone. Id. at 7. U-Haul later allegedly

"pulled a 'bait-and-switch'"and changed the terms and nature ofthe contract "without full

disclosure of the[] unscrupulous, discriminatory, and fraudulent business dealings." Id. Schied

was allegedly required to give his debit or credit card information to hold his reservation. Id. at

15.


       Schied allegedly reminded U-Haul that he was an individual with a disability and that he

needed a third-party driver("contracted driver") because he did not have a driver's license in
Case 5:21-cv-05035-LLP Document 10 Filed 08/02/21 Page 3 of 9 PageID #: 177




 Michigan.Id. at 7. U-Haul allegedly then changed the name on the contract to that ofthe name

ofthe contracted driver Id. When Schied later complained about the name on the contract,

U-Haul claimed that their computer system automatically switches the name ofthe party to that

ofthe name on the driver's license used to reserve the truck. See id. at 23. Schied argues that

U-Haul intentionally deprived him of his "sovereign Right to establish and carry out contracts on

his own free will." Id.


        On the day oftravel, Schied claims that his contracted driver was "forcibly compelled to

travel on a near empty gas tank to another nearby town" because U-Haul "failed its obligation to

even have a refrigerator [dolly] in stock as previously promised by the original contract... Id

Schied also claims that he did not receive his deposit back. See id. at 7-8. When he inquired

about the deposit, a check was allegedly issued to the name of the contracted driver (the name on

the contract). Id. at 8. Schied called U-Haul's agent to rectify the situation and he allegedly

"spent about halfa day making a series of phone calls" and he filed two complaints with the

company. Id. at 9-8. He asserts that U-Haul deposited $100 dollars and an additional $25.00 as a

"final settlement" in Schied's bank account.Id. at 10. He asserts that his complaints about civil

rights violations and corruption were not addressed by U-Haul.Id. Schied claims that U-Haul

engaged in "wire fraud, larceny, fraud (in general), and other financial crimes      "Id. at 11. He

includes factual allegations about his interactions with sixteen U-Haul agents. See id. at 12- 68.'

His Complaint alleges nine counts offederal and common law violations. See id. at 69-88.




'These interactions range from the time Schied made his initial reservation until the time he started
to file complains with U-Haul.
Case 5:21-cv-05035-LLP Document 10 Filed 08/02/21 Page 4 of 9 PageID #: 178




        B. Legal Background

        When a plaintiff is granted in forma pauperis status, the court screens the complaint to

determine whether it should be dismissed as "frivolous, malicious, or failing] to state a claim

upon which relief may be granted" or for "seek[ing] monetary relieffrom a defendant who is

immune fix)m such relief." 28 U.S.C. § 1915(e)(2); Mariin-Trigona, 691 F.2d at 857;see also

Lundahl,2018 WL 3682503 at *1. Pro se complaints must be liberally construed. Erickson v.

Pardus,551 U.S. 89, 94(2007);s-ee also Native Am. Council ofTribes v. Solem, 691 F.2d 382

(8th Cir. 1982).

       Notwithstanding its liberal construction, a pro se complaint may be dismissed as

fnvolous"where it lacks an arguable basis either in law or in fact;" that is, where the claim is

"based on an indisputably meritless legal theory" or where, having "pierce[d] the veil ofthe

complaint's factual allegations," the court determines those facts are "fantastic or delusional."

Neitzke v. Williams, 490 U.S. 319, 325, 327-28(1989); see also Demon v. Hernandez, 504 U.S.

25,33(1992). A court may dismiss a complaint for failure to state a claim "as a matter oflaw if

it is clear that no reliefcould be granted under any set offacts that could be proved consistent

with the allegations ...." Neitzke, 490 U.S. at 327(1989)(citations and internal quotations

omitted). To avoid dismissal, a complaint"must show that the plaintiff'is entitled to relief,'...

by alleging 'sufficient factual matter, accepted as true, to state a claim to reliefthat is plausible

on its face.'"Torti v. Hoag,868 F.3d 666,671 (8th Cir. 2017)(quoting/« re Pre-FilledPropane

Tank Antitrust Litig., 860 F.3d 1059, 1063(8th Cir. 2017)(en banc)). To determine whether a

claim is plausible on its face is a "context-specific task that requires the reviewing court to draw

on its judicial experience and common             Ashcroft, 556 U.S. at 679. A complaint must
Case 5:21-cv-05035-LLP Document 10 Filed 08/02/21 Page 5 of 9 PageID #: 179




allege "more than labels and conclusions." Torti, 868 F.3d at 671 (quoting BellAtl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

       C. Legal Analysis

               I. Racketeer Influenced and Corrupt Organizations Act(RICO)Claims

       In Counts I and VII, Schied references RICO. Doc. 1 at 69-71, 80-83. He claims that U-

Haul is "operating with a top-down hierarchical design offwwer structure ...."Id at 69. He

asserts the company is operating as "Racketeers" and "as a Continuing Financial Crimes

Enterprise" to "defraud American consumers of both money and labor for private profit." Id. at

69-70. He believes they mishandle customer complaints and that they tampered with his ability to

contract. Id. He claims that there was a "pattern and practice" of RICO violations because U-Haul

substituted the contract with the contracted driver's name. Id. at 81. Finally, Schied claims that U-

Haul committed fraud when they issued the deposit check to the contracted driver. Id.

       RICO grants a private right of action to "any person injured in his ...property by reason

ofa violation of section 1962 ofthis chapter...." 18 U.S.C. § 1964(c). RICO "imposes criminal

and civil liability upon those who engage in certain 'prohibited activities.'"Manion v. Freund,

967 F.2d 1183, 1185 (8th Cir. 1992)(quoting H.J. Inc. v. Northwestern Bell Telephone Co.,492

U.S. 229, 232,109 S. Ct. 2893, 106 L. Ed. 2d 195 (1989)). These racketeering activities are

listed in 18 U.S.C. § 1961(1), and include a list of various state and federal crimes. Diamonds

Plus. Inc. V. Kolber,960 F.2d 765, 768(8th Cir. 1992); see Manion,967 F.2d at 1186 (stating the

breach offiduciary duty is not one ofthe specified state crimes listed in the definition of

"racketeering activity," 18U.S.C. § 1961(a), and thus could not supjjort a civil RICO claim).

       Schied claims that U-Haul was engaged in a "pattern and practice" of RICO violations.

Doc. 1 at 81. He merely claims that U-Haul is a "Racketeer[]" and a "Financial Crimes
Case 5:21-cv-05035-LLP Document 10 Filed 08/02/21 Page 6 of 9 PageID #: 180




Enterprise." Id. at 69. Schied rests on these legal conclusions and his alleged fects support that U-

Haul sent the refund check to the contracted driver and then corrected the mistake.See id. at 8-10.

       Although this Court is bound to liberally construe Schied's pro se complaint, this Court is

unwilling to guess upon what prohibited racketeering activity under 18 U.S.C. § 1961(1)that

U-Haul was allegedly participating in. Schied's RICO claims are riddled with legally conclusive

assertions. Thus, his RICO claims asserted in Count 1 and VII are dismissed under 28 U.S.C.

§ 1915(e)(2)(B)(i-ii).

               2. Americans with Disabilities Act(ADA)

       In Count II, Schied raises a violation of the ADA. Doc. I at 71-73. Schied is a "totally

and permanently disabled quad-amputee" and claims that Instead of"providing [an] ADA-

required 'reasonable accommodations'"that U-Haul required Schied to "research, private

consulting, commercial transportation and driver, and other services." Id. at 72. It seems that

Schied is frustrated that he had to find his own contracted driver and upset that the U-Haul

computer system allegedly changed the name of the contract to be between U-Haul and the

contracted driver. He asserts that U-Haul's policies and practices violate the "letter and the

spirit" of the ADA.Id. at 73.

       The ADA states that "[n]o individual shall be discriminated against on the basis of

disability in the full and equal enjoyment ofthe goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation ...."42 U.S.C. § 12182(a). After a

review ofthe list of private entities that are considered a place of"public accommodation" this

Court concludes that U-Haul does not fall under a place of"public accommodation." See 42
Case 5:21-cv-05035-LLP Document 10 Filed 08/02/21 Page 7 of 9 PageID #: 181




U.S.C. § 12181(7)(A-L). Schied's ADA claims are dismissed under 28 U.S.C. § 19I5{e)(2)(B)(i-

ii).'

               3. Civil Rights Claims

        Schled asserts that U-Haul violated his rights under the Thirteenth and Fourteenth

Amendments. See Doc. 1 at 73-74. He also claims that U-Haui has conspired to deprive him of

his constitutional rights. Id. at 76-78. He brings these claims under 42 U.S.C. § 1983. See id.

"[T]o state a claim for relief under § 1983, a plaintiff must allege sufficient facts to show'{!)

that the defendant(s) acted under color ofstate law, and (2)that the alleged wrongful conduct

deprived the plaintiffofa constitutionally protected federal right.'"Zutz v. Nelson, 601 F.3d

842, 848 {8th Cir. 2010)(emphasis added)(quoting i'cA/n/rff v. City ofBella Villa, 557 F.3d 564,

571 (8th Cir. 2009)). U-Haul is a private entity:

        The Supreme Court has recognized a number of circumstances in which a private
        party may be characterized as a state actor, such as where[:] [(!)] the state has
        delegated to a private party a power "traditionally exclusively reserved to the
        State," . . . [(2)j a private actor is a "willful participant In joint activity with the
        State or its agents," and ... [(3)] there is "pervasive entwinement" between the
        private entity and the state[]. These particular circumstances are merely examples
        and not intended to be exclusive.




^ Even liberally construing the facts in Schied's favor, he cannot establish a violation of Section
504 of the Rehabilitation Act. The Rehabilitation Act states that "no qualified individual with a
disability shall, by reason of such disability, be excluded from participation in or be denied the
benefits ofthe services, programs, or activities ofa public entity, or be subjected to discrimination
by any such entity." 42 U.S.C. § 12132. A private organization, partnership, or corporation must
comply with the Rehabilitation Act if it is receiving federal financial assistance, See 42 U.S.C. §
12134(b)(stating that these regulations are "applicable to recipients ofFederal financial assistance
under section 794 of Title 29."); 29 U.S.C. § 794(b)(3)(A)(i)(stating if a program or activity is
receiving federal assistance it cannot discriminate against an individual with a disability based on
the individual's disability). But Schied does not assert factual allegations to support that U-Haul
is receiving federal assistance.
Case 5:21-cv-05035-LLP Document 10 Filed 08/02/21 Page 8 of 9 PageID #: 182




Wickersham v, City ofColumbia,481 F.3d 591, 597(8th Cir. 2007)(internal citations omitted).

Here, Schied does not offer factual allegations that would support that U-Haul was a state actor.

Because U-Haul is not acting under the color of state law for the purposes of§ 1983 liability,

Schied's claims asserted in Counts III, IV,and V are dismissed under 28 U.S.C. §

1915(e)(2)(B)(i-ii).

               4. General Criminal Claims

        Schied claims that U-Haul committed theft, larceny, and bank fraud. See Doc. 1 at 83-86.

He asserts that U-Haul retained his banking information "under fraudulent pretense[s]...."Id. at

83. Schied specifically alleges violations of 18 U.S.C. §§ 241 and 242. Id. at 85. But there is no

private right ofaction under these criminal statutes. Mousseaux v. United States Comm'r ofIndian

Affairs, 806 F.Supp. 1433, 1437(D.S.D. 1992);See United States v. Wadena, 152 F.3d 831, 846

(8th Cir. 1998)(stating that "Courts repeatedly have held that there is no private right ofaction

under [18 U.S.C.] § 241"). Further, this Court extends this rational to Schied's generalized

criminal claims against U-Haul. He has no private right ofaction. His claims in Count VIII are

dismissed under 28 U.S.C. § 1915(e)(2)(B)(i-ii).

               5. Common Law Tort Claims


       In Count VI, Schied vaguely mentions the "common law tort[s]" of"tortious

misrepresentation" and fraud. Doc. 1 at 78-80. After review of his assertions, he rests on legal

conclusions of"pattern and practice," "misrepresentation," and "fraud." See id. Schied cannot

rely on mere labels and conclusions to support these claims. Torti, 868 F.3d at 671. This Court

fmds that Schied's entire Complaint is frivolous. He names Does #1-20 as a defendant but does

not allege any facts against this entity.
Case 5:21-cv-05035-LLP Document 10 Filed 08/02/21 Page 9 of 9 PageID #: 183




       Accordingly, it is ORDERED:

       1. That Schied's Complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i-

ii). Schied's pending motions, Docs. 3,4, 5, are denied as moot.

       DATED August          ,2021.

                                                          BY THE COURT:
       ATTEST:



       MATTHEW W.THELEN,CLERK
                                                            Oujomx LMxaau—-   ifuA.
                                                           J,awrence L. Piersol
                                                          United States District Judge
